OPINION — AG — ** AD VALOREM TAXES — EXEMPTIONS ** OPINION NO. MARCH 2, 1933 AND OPINION NO. FEBRUARY 8, 1950, ADHERING TO THE VIEW THAT ARTICLE X, SECTION 6 OKLAHOMA CONSTITUTION AND THE PROVISIONS OF 68 Ohio St. 15.6 [68-15.6], 68 Ohio St. 15.8 [68-15.8], ALL PROPERTY OF THIS STATE, OWNED BY A SCHOOL DISTRICT OF THIS STATE (ON THE FIRST DAY OF JANUARY OF ANY YEAR), WITHOUT REGARD TO THE LOCATION OF SUCH PROPERTY AND WITHOUT REGARD TO THE USE BEING MADE OF SUCH PROPERTY OR WHETHER IT IS USED FOR ANY PURPOSE. CITE: 68 Ohio St. 224 [68-224], ARTICLE X, SECTION 6 (LAND THAT MIGHT BE EXEMPT FROM AD VALOREM TAXATION) (JAMES C. HARKIN)